Citation Nr: 1707260	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to a rating in excess of 10 percent for left hand scars.

4.  Entitlement to a compensable rating for a left ring finger disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO denied entitlement to an increased rating for flexion deformity, distal interphalangeal joint, left ring finger, granted an increased evaluation of 10 percent for scar, left hand, and denied reopening of the Veteran's claims for entitlement to service connection for a back disability and for hearing loss because no new and material evidence had been received to reopen the claim.  

In April 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In August 2014, the Board reopened the Veteran's claims for entitlement to service connection for a back disability and hearing loss, and remanded the Veteran's claims to the RO for further development and adjudicative action. 

The Board notes that in a February 2015 rating decision, the RO granted entitlement to service connection for intervertebral disc syndrome with degenerative arthritis and spinal stenosis (previously rated as back condition/spinal stenosis).  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).  Thus, the issue of entitlement to service connection for a back condition is no longer before the Board.

Additional records were added to the file after the most recent supplement statement of the case (SSOC) was issued in February 2015.  These include VA generated evidence, such as a September 2016 VA examination of the current nature of the Veteran's back disability.  This evidence is not relevant to the claims on appeal, as it pertains to the Veteran's recently service-connected back disability, and thus the Board may proceed with a decision on the appealed issues.

The issue of issue of whether there was clear and unmistakable error (CUE) regarding prior rating actions that denied entitlement to service connection for hearing loss has been raised by the record in the Veteran's February 2011 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this claim to the AOJ for appropriate action in the August 2014 remand.  38 C.F.R. § 19.9(b) (2016).  The AOJ has yet to adjudicate this claim, other than to temporarily forego any action with respect to the claim for service connection for hearing loss.  Although the Board finds that it can proceed to the merits on the claim for service connection for right ear hearing loss, it will once again refer the CUE claim for appropriate consideration.  

The Veteran's representative in the June 2016 informal hearing presentation also argued that the Veteran should be granted service connection for tinnitus based on the findings of the November 2014 audiological VA examination.  Since it does not appear that the Veteran has filed a claim for service connection for his tinnitus, the Board will therefore also refer the Veteran's representative's statements concerning his tinnitus to the RO for appropriate action.  

The issue of entitlement to service connection for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  A VA audiologist indicated in a November 2014 report that the Veteran has a right ear hearing loss disability for VA purposes that is etiologically related to the Veteran's active service.

2.  For the entire period on appeal, the Veteran's left hand scars have been characterized by two scars which are painful, but not unstable.  

3.  For the entire period on appeal, the Veteran's left ring finger disability is manifested by ankylosis, X ray findings of arthritis, limitation of motion, grip problems, and complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for an increased disability rating in excess of 10 percent for the service-connected left hand scars, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2016).

3.  For the appeal period, the criteria for an increased 10 percent rating, but no higher, for a left ring finger disability manifested by limitation of motion with pain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5155, 5220-5223, 5227, 5230 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a February 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded two VA examinations, one in February 2010 and the other in November 2014.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the August 2014 remand orders, namely to obtain Social Security Administration records pertaining to the Veteran's disability claim and schedule the Veteran for VA examinations, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II. Service Connection - Right Ear Hearing Loss

The Veteran claims entitlement to service connection for hearing loss.  

Legal Criteria - Hearing Loss

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is considered competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Background - Hearing Loss

The Veteran claims that his hearing loss is due to in-service noise exposure.  

On his enlistment report of medical history from December 1973, the Veteran denied a history of ear, nose, or throat trouble.  The Veteran's audiogram from December 1973 was flagged for elevated thresholds at the 500 Hz and 2000 Hz levels, but no diagnosis was offered and the Veteran was found qualified for service.  The Veteran's enlistment examination audiogram from December 1973 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
X
20
LEFT
15
5
5
X
5

In January 1975, the Veteran complained of right ear problems including tinnitus and high pitched sounds.  He was referred to an ear, nose, and throat specialist who noted that the Veteran claimed tinnitus in his right ear when exposed to loud noise.  The doctor recommended the Veteran be put on a profile.  A follow-up audiometric evaluation from the same month revealed puretone thresholds of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
X
35
LEFT
5
10
10
X
10

A note from September 1977 indicates that the Veteran was fitted with ear plugs for hearing conservation.  A medical examination from July 1980 recommended referral of the Veteran's right ear because it was congested.  An audiogram from July 1980 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
25
LEFT
5
10
10
0
5

He complained of left ear pain in June 1982 and was prescribed Tylenol for five days.  On the Veteran's September 1984 exit examination, an audiogram revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
30
40
LEFT
5
10
15
5
10

The Veteran reported on his September 1984 separation report of medical history that he had experienced ear, nose, and throat trouble.  The evaluator noted the Veteran had mild high frequency hearing loss.  The Veteran complained of a left ear ache in November 1984, was prescribed medicine, and was told to follow-up in a week.  

In April 1985, the Veteran was referred for an audiological consultation.  The results indicated hearing within gross normal limits bilaterally with the exception of mild loss at 2000 Hz.  The Veteran was noted to have good discrimination bilaterally, but the absence of acoustic reflexes in the right ear were concerning.  At an audiological examination in April 1985, the Veteran's hearing was noted to be within normal limits for the VA disability criteria.  Puretone threshold testing was not conducted, but the Veteran's speech recognition in his right ear was noted to be 96 percent at 22 decibels and 98 percent at 6 decibels in his left ear.  

The Veteran underwent VA audiological consultation in October 2011 for a hearing evaluation, at which time the Veteran reported no significant ear pain or dizziness, but did complain of tinnitus.  Air and bone conduction testing showed hearing loss in both ears, but worse hearing loss on the Veteran's right side.  Speech discrimination scores were 96 percent for the Veteran's right ear at 90 decibels and 100 percent for the left ear at 55 decibels.  

The Veteran was seen for his hearing loss in February 2012.  The doctor noted that the Veteran had a long time history of right sided hearing loss without any knowledge of inciting events.  The Veteran did not have a history of previous trauma, infections, surgery, or other issues with his right ear.  The doctor noted that his puretone thresholds for his bone scores are slightly lower on the left hand side and he may need further imaging to explain this.  He did not have central symptoms that would indicate a retrocochlear lesion as the culprit for his hearing loss.  A CT scan from March 2012 showed a normal temporal bone exam.  The Veteran was evaluated for a hearing aid in April 2012.  The doctor opined that the Veteran has conductive hearing loss and would benefit from a hearing aid.  Later that month he was fitted for a hearing aid.  

The Veteran underwent a hearing loss and tinnitus VA examination in November 2014.  An audiogram conducted at this examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50 
70
75
75
75
LEFT
15
20
25
30
30

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 74 decibels in the right ear and 26 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 80 percent for the right ear, and 94 percent for the left ear.  The VA examiner noted that the use of the word recognition score was appropriate for this Veteran for both ears.  The VA examiner noted that mixed hearing loss was present in the Veteran's right ear and sensorineural hearing loss was present in the Veteran's left ear.  The Veteran described his impairment as trouble hearing in the right ear, trouble hearing over the phone, trouble hearing people talk on his right side, and needing people to talk louder and repeat words.  

The VA examiner noted that the Veteran's right ear hearing loss was present on his enlistment examination and showed a clinically significant increase in threshold at the 4000 Hz threshold by his separation.  The VA examiner opined that the Veteran's pre-existing right ear hearing loss was at least as likely as not aggravated by noise exposure in service.  The VA examiner also offered an opinion regarding the Veteran's left ear hearing, but that opinion will be discussed below in the remand portion of the decision.  

Analysis - Hearing Loss

The Veteran has advanced that his currently diagnosed right ear hearing loss is due to his service.  The Board finds that the Veteran currently has a right ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A November 2014 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 500, 1000, 2000, 3000, and 4000 Hz in the right ear.  The Veteran's Maryland CNC Test speech recognition score in his right ear was 80 percent.  Based on this evidence, the Board finds that the current disability of right ear hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran's right ear hearing loss was not noted on entry, as the December 1973 enlistment examination did not reflect a diagnosis of hearing loss.  See Hensley, 5 Vet. App. at 157.  Instead, the audiogram merely reflected elevated thresholds and no diagnosis was rendered at this time.  As such, the Veteran's hearing loss is not considered to have been noted on entry and the Veteran is not required to prove in-service aggravation.  

The second Shedden element is met because the Veteran's audiograms indicate increasing hearing thresholds throughout service and the STRs indicate treatment for hearing problems in the Veteran's right ear, including in January 1975.  

Finally, the third Shedden element is met as the November 2014 VA examiner provided a medically competent opinion linking the Veteran's right ear hearing loss to his service.  Specifically, the VA examiner found that the increase in the Veteran's audiogram thresholds represents a clinically significant increase at the 4000 Hz level over time in service.  The VA examiner opined that, given this increase and the Veteran's duties, his right ear hearing loss was at least as likely as not related to his noise exposure during service.  There is no evidence of record sufficient to contradict the opinion of the November 2014 VA examiner.  Thus, the Board concludes that service connection is warranted for the Veteran's right ear hearing loss.  

The Veteran is currently diagnosed with a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The November 2014 VA examiner provided a competent nexus opinion linking the Veteran's service to his right ear hearing loss.  Therefore, the weight of the evidence demonstrates the Veteran's right ear hearing loss is related to his service.  The Board finds that the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Increased Ratings 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14. However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Background - Left Hand Scars and Left Ring Finger Disability

The Veteran claims that his symptoms associated with left hand scars and a left ring finger disability entitle him to an increased evaluation.  

The Veteran reported to a VA examiner in February 2010 that he has moderate to severe pain in the left ring finger of his left hand and the palm of his left hand that has worsened with time and usage.  He also reported flare-ups with cold weather.  The VA examiner noted that the Veteran has minimal functional impairment in that he cannot make a fist using the left fourth finger.  The VA examiner noted that the Veteran has no history of hospitalization or surgery, no history of trauma to the hand or fingers, and no neoplasm of the hand.  The VA examiner reported a decrease in the Veteran's left hand strength, but no decrease in dexterity or flare-ups of joint symptoms.  Testing of the Veteran's left ring finger revealed objective evidence of pain and limitation of motion.  There was no objective evidence of pain following repetitive motion, but there was additional limitation of motion and weakness.  The VA examiner found ankylosis in the Veteran's left ring finger at the distal interphalangeal joint (DIP) with 40 degrees flexion.  The Veteran's left ring finger was noted to be deformed at the DIP joint with angulation of 40 degrees.  The VA examiner noted decreased strength with pulling on resistance and decreased squeezing ability in the left hand as compared to the right.  

Imaging of the Veteran's left hand showed ankylosis of the fourth DIP and the joint seemed to be in persistent fusion.  The doctor interpreting the imaging noted that this may be a result of post traumatic or postsurgical change.  The doctor also noted minimal irregularity of the ulnar base of the first metacarpal, artifact versus acute/previous traumatic change.  Imaging of the Veteran's left fourth finger showed that his DIP joint was in persistent flexion and the proximal interphalangeal joint (PIP) was minimally hyperflexed on the oblique view.  The doctor noted no acute fracture of the fourth digit, but minimal ulnar subluxation at the PIP joint and minimal radial displacement at the DIP joint.  

The Veteran reported that his scar is pruritic and causes pain when he attempts to open the palm of his hand and with performing strenuous activities.  A physical examination revealed an eight centimeter scar that is painful and deep, but showed "no signs of skin breakdown, inflammation, edema, or keloid formation."  The VA examiner opined his scar had no effect on his occupation because he was not employed, but did impair his grooming and tasks that require gripping, holding, or knocking.  

The Veteran asserted in his December 2010 notice of disagreement (NOD) that VA failed to account for the pins put into his left ring finger when issuing the April 2010 rating decision.  Further, he reported limited grip strength, flexibility, motion, and ability to use his left finger.   

The Veteran provided more detail about his left hand scar and ring finger injury at a hearing in April 2013.  The Veteran testified that he has had multiple surgeries on his left ring finger and fused pins that are permanent.  The Veteran reported that the pins have not helped the grip strength of his hand and instead he had lost approximately 50 percent of his grip strength.  The Veteran also reported numbness in his hand.  He testified that he liked to fish and has trouble holding fish with his left hand.  He noted that mowing the lawn makes the pins in his hand tingle and vibrate.  He reported that his scar is painful and itches.  He denied that he has been told there was any nerve damage from surgery.  When he tried to grip the steering wheel of a car, he testified that his finger goes numb.  The Veteran also reported that his finger injury affected other fingers and the left hand as a whole.  As for his scars, the Veteran reported that there were two instead of one.  He clarified that there is a scar on the back of his finger and one that goes from the joint to the palm of his hand.  

The Veteran also testified that he could not touch his left ring finger to his palm.  He asserted that the closest his finger could get to his palm was two inches and that the tip of his finger was always bent.  

At treatment in November 2014, the Veteran complained of pain in his left ring finger due to weather.  

At a VA examination in November 2014, the Veteran was diagnosed with a scar and reported that he has a problem with dropping things.  He reported that his finger was painful, especially in cold weather or when he tries to type, and swells at times.  He reported experiencing itching of the scar and impairment of his grip.  The VA examiner noted one linear scar from the ring finger to the palm of the Veteran's left hand measuring 11.5 centimeters.  The VA examiner noted no functional impact on the Veteran's ability to work.

The November 2014 VA examiner also diagnosed the Veteran with arthritis of the fourth finger and noted evidence of painful motion.  The Veteran's finger injury results in painful motion creating a 2.5 centimeter gap between the left ring fingertip and the proximal transverse crease of the palm.  The VA examiner opined that the Veteran does not have any functional loss or impairment of his fingers.  The VA examiner reported that the Veteran has less movement than normal, incoordination, pain on movement, swelling, and deformity in the left ring finger.  The Veteran did not have tenderness or pain to palpation for joints or soft tissue of either hand, including the fingers.  The Veteran had ankylosis of the ring finger resulting in a 5.1 centimeter gap between the fingertips and the proximal transverse crease of the palm with the fingers flexed to the extent possible.  However, the VA examiner opined that this ankylosis does not result in limitation of motion of other digits or interfere with the overall function of the hand.  The VA examiner did not believe that the Veteran's hand and finger condition resulted in functioning so diminished that amputation with prosthesis would equally serve the Veteran.  

The VA examiner noted review of imaging of the Veteran's hands from December 2011 that reflected no significant changes from February 2010.  The December 2011 imaging showed status post fusion arthrodesis and mild flexion deformity of the fourth DIP joint with minimal arthritis involving the interphalangeal joints.  The VA examiner concluded by noting that there is no medical evidence to support pain, weakness, fatigability, or incoordination limiting the functional ability of the Veteran during any flare-ups or repetitive use.  

The Veteran submitted a statement in February 2015 describing the impact of his service-connected scar and ring finger disability.  The Veteran reported that the scar runs from his finger to the palm of his hand.  He stated that the last digit of his left ring finger is fused in place by a metal rod with scarring on top of that finger.  He noted that he cannot wear his wedding ring due to the pain and that his injury also causes numbness of his whole hand.  He stated that this causes him to lose his grip and to drop things at times.  

Legal Criteria - Left Hand Scars 

The Veteran claims that his service-connected left hand scars should be rated higher than the current 10 percent.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.


Analysis 

After a review of the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran's left hand scars meet the criteria for a rating in excess of the currently assigned 10 percent. 

As noted, Diagnostic Code 7804 provides a maximum rating of 10 percent for two scars that are unstable or painful.  Another 10 percent can be added if the scars are both unstable and painful, yet the evidence does not show that the Veteran's scars are unstable and he has not alleged this.  The February 2010 VA examination noted one scar that is eight centimeters long and is painful, but shows "no signs of skin breakdown, inflammation, edema, or keloid formation."  At the April 2013 hearing, the Veteran reported that he had two scars on his finger and hand, not one as the VA examiner noted.  The November 2014 VA examiner noted one linear scar, measuring 11.5 centimeters.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has two scars that are painful but not unstable.  Thus, the Veteran's left hand scars are not entitled to an evaluation in excess of the currently assigned 10 percent under Diagnostic Code 7804.  

A rating in excess of 10 percent under other potentially applicable diagnostic codes pertaining to the skin is also not warranted.  DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the locations of the scar on the Veteran's left hand.  38 C.F.R. § 4.118.  Both Diagnostic Code 7801 and 7802 do not apply because the Veteran's scars are not nonlinear.  The November 2014 VA examiner noted that the Veteran's scar is linear.  The Board has found the Veteran's testimony at the April 2013 credible that he actually has two scars instead of one long scar.  Still, the Veteran has not presented evidence that these two scars are nonlinear and the objective evidence from the February 2010 and November 2014 VA examinations weigh against such a finding.  Conceding that the Veteran has two scars instead of one Diagnostic Code 7801 and 7802 are still inapplicable because the preponderance of the evidence shows that the Veteran's scars are not nonlinear.

In sum, a rating in excess of the current 10 percent for the Veteran's left hand scars is not warranted.

Legal Criteria - Left Ring Finger Disability

The Veteran contends that the limitation of motion in his left ring finger and resulting problems with grip strength and flexion of his finger entitle him to an increased evaluation.   

Diagnostic Code 5230 provides a single noncompensable (0 percent) rating for limitation of motion of the ring finger.  A noncompensable rating is assigned for limited ring finger motion in either the major (dominant) or minor hand.  38 C.F.R. 4.71a.  

Analysis - Left Ring Finger

The Veteran reported in February 2010 that his left ring finger disability results in pain in his finger and the palm of his hand.  He reported flare-ups in cold weather.  The VA examiner noted objective evidence of pain with limitation of motion and pain following repetitive motion.  However, the VA examiner noted that the Veteran has minimal functional impairment in that he cannot make a fist with his ring finger and a decrease in left hand strength, but no decrease in dexterity.  The VA examiner noted decreased strength with pulling on resistance and decreased squeezing ability in the left hand.  At the April 2013 hearing he reported decreased grip strength, numbness, tingling, pain, and itching.  He also testified that he could not get the tip of his finger closer than two inches to the palm of his hand.  The November 2014 VA examiner noted painful motion in the Veteran's left ring finger and diagnosed him with arthritis.  The Veteran reported that he has pain, especially in cold weather or when he types, and has trouble with dropping things.  The VA examiner found that the Veteran's injury resulted in a 5.1 centimeter gap between his fingertip and the proximal transverse crease of his palm.  However, the VA examiner found, in contrast to the Veteran's assertions at the April 2013 hearing, that his ring finger disability does not result in limitation of motion of other digits or interfere with overall function of the left hand.  The VA examiner concluded that the Veteran's hand and finger condition did not result in functioning so diminished that amputation with prosthesis would equally serve the Veteran.  

As noted, Diagnostic Code 5230 provides only a noncompensable rating for any limitation of motion to the ring finger of either the dominant (major) or non-dominant (minor) hand.  Therefore, a higher disability rating under Diagnostic Code 5230 is not available.  38 C.F.R. § 4.71a.

The Board has considered whether a disability rating in excess of 0 percent is available under any other diagnostic code pertaining to the fingers.  Diagnostic Code 5227 only provides a single noncompensable rating for ankylosis of the ring finger.  Diagnostic Codes 5220-5223 apply to ankylosis of more than one digit, but the Veteran is only service-connected for a left ring finger injury, so these codes are inapplicable.  Moreover, the competent evidence describes ankylosis only in the Veteran's left ring finger.  While he testified at the hearing that his injury impacts more than just his left ring finger, the November 2014 VA examiner found that ankylosis did not impact any other finger on the Veteran's left hand.  The Board finds the opinion of the VA examiner more persuasive as she has the necessary education, training, and experience to diagnose ankylosis, while there is no evidence the Veteran is competent to offer such a diagnosis.  Thus, there is insufficient evidence to entitle the Veteran to a higher rating under Diagnostic Codes 5220-5223.  

A Note to Diagnostic Code 5227 provides that an evaluation should be considered when the severity of the Veteran's injury is equivalent to an amputation.  While the evidence does not demonstrate that the left ring finger disability has resulted in left ring finger amputation, Diagnostic Code 5155 provides a 10 percent rating for amputation of the ring finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the ring finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156. The Board finds that left ring finger pain, limitation of motion, and weakness, with flare-ups of pain in cold weather does not more nearly approximate the disability picture contemplated by amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  While the evidence shows limitation of motion in the left fourth finger, the November 2014 VA examiner concluded that the Veteran's disability does not result in functioning so diminished that amputation with prosthesis would equally serve the Veteran.  As such, the Board finds that a rating in excess of 0 percent under Diagnostic Code 5156 is not warranted.  38 C.F.R. § 4.71a.

The Veteran is already service connected for a left ring finger scar and, as discussed above, a higher rating under Diagnostic Code 7804 is not available.  38 C.F.R. § 4.118.

Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis and Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id.

However, a compensable rating for arthritis is possible under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joints or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Compensable ratings under that code are predicated upon arthritis of major joints or minor joint groups.  Under 38 C.F.R. § 4.45, a minor joint group is defined as multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities.  Here, however, the Veteran's service-connected condition is a single finger, not multiple involvements of the joints in the hand.  December 2011 imaging showed status post fusion arthrodesis and mild flexion deformity of the fourth DIP joint with minimal arthritis involving the interphalangeal joints.  The imaging did not reflect involvement of other joints or groups of joints.

Regardless, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intention of the schedule is to recognize painful motion with joint pathology as productive of disability and to recognize an actually painful joint, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  In light of X-ray findings of degenerative changes in the interphalangeal joints of the left ring finger and fusion arthrodesis and mild flexion deformity of the DIP joint of the left right finger, the Veteran's complaints of pain, numbness, and decreased grip strength at the April 2013 hearing, and the evidence of painful motion from the November 2014 VA examination, a 10 percent disability rating is warranted under Diagnostic Code 5003.  See 38 C.F.R. §4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  In the absence of x-ray evidence of the involvement of 2 or more major joints or two or more minor joint groups, a rating in excess of 10 percent is not warranted under Diagnostic Code 5003.

The Board notes that the Veteran complained of numbness in his hand at the April 2013 hearing.  However, he also admitted that he was unsure of whether this came from his left hand injury or his diabetes and that his doctors had never treated him for it.  Neither the February 2010 nor the November 2014 VA examiner attributed numbness to the Veteran's left ring finger disability.  The Veteran is not competent to render a medical opinion as to the etiology of his left ring finger numbness and there is no competent evidence that it is related to his service-connected disability.  As such, the Board does not find that the Veteran is entitled to an increased rating based on his reports of left hand numbness.   

Finally, the Veteran is compensated under Diagnostic Code 7804 for painful scars on his left hand.  The Board is granting a 10 percent rating under Diagnostic Code 5003 for painful motion in the Veteran's left ring finger.  The Board finds that these two ratings do not violate the rule against pyramiding as the Veteran is being compensated for two distinct symptoms.  The first, compensated under Diagnostic Code 7804, is symptoms of a painful scar on the surface of the Veteran's skin.  The second, compensated by Diagnostic Code 5003, is symptoms of painful motion in the joint of his left ring finger.  Any pain the Veteran experiences in his scar is separate from pain in the joints of his finger he experiences due to ankylosis and arthritis, which have been confirmed through objective imaging.  The Board's award of 10 percent for painful motion under Diagnostic Code 5003 does not compensate the Veteran for symptoms already compensated under Diagnostic Code 7804, and thus does not violate the rule against pyramiding. 

In sum, a rating of 10 percent for the Veteran's left ring finger disability, but not higher, is warranted.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left hand scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The scars manifest in pain and itching.  The schedular rating criteria specifically provide for painful linear scars and instability of those scars (Diagnostic Code 7804).  The Board notes that higher ratings are available for unstable and painful scars or scars that cover larger surface areas.  As such, comparing the Veteran's disability level and symptomatology of the left hand scars to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

As for the Veteran's left ring finger disability, it is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's left ring finger disability has been manifested by symptoms of pain, weakness, limitation of flexion, and flare-ups in colder weather.  The scheduler rating criteria specifically provide ratings for painful arthritis (Diagnostic Code 5003) and limitation of motion (Diagnostic Code 5230), including motion limited by orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  As the appeal is focused on a left ring finger disability, the Board notes that the schedular rating criteria differentiate between impairments to each of the individual fingers, illustrating that limitation of motion and functional impairment for each of the individual fingers was specifically considered when the schedular ratings were constructed.  As such, comparing the Veteran's disability level and symptomatology of the left ring finger disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Thus, neither the Veteran's left hand scars or left ring finger disability present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has multiple service connected disabilities, but there is no argument or indication that the combination of these disabilities is so exceptional as to warrant extraschedular consideration.  In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's left hand scars or left ring finger disability cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, inability to secure or follow substantially gainful employment due to the service-connected left hand scars or left ring finger disability.  In fact, at the hearing the Veteran testified that his back disability prevents him from working, not his left hand scars or left ring finger disability.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.


ORDER

Entitlement to service connection for right ear hearing loss is granted.  

Entitlement to a rating in excess of 10 percent for left hand scars is denied.

Entitlement to a 10 percent rating, but no higher, for the Veteran's left ring finger disability manifested by limitation of motion with pain is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The November 2014 audiological VA examiner noted that the Veteran's enlistment examination and separation examination both indicated left ear hearing within normal limits and reflected no clinically significant increase in thresholds over time.  The VA examiner then quoted from an Institute of Medicine study which showed that it is unlikely that permanent noise induced hearing loss can develop later in life.  The VA examiner concluded that there is a lack of objective evidence of permanent clinically significant increases in thresholds over time in service and that the Veteran's left ear hearing loss is less likely as not due to his service.  

This VA examination report is inadequate.  The STRs indicate that the Veteran complained of left ear pain in June 1982.  The VA examiner did not address this evidence when providing his rationale.  The VA examiner merely noted that there was not a clinically significant threshold shift in the Veteran's left ear hearing during service, but did not make specific reference to any of the multiple audiograms in the STRs or the fact that the Veteran experienced no significant post-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate forms for instituting claims for clear and unmistakable error in a prior rating action and entitlement to service connection for tinnitus.  Provide the Veteran with a duty-to-assist letter notifying the Veteran as to how to substantiate these claims.  

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any left ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the service treatment records from June 1982 reflecting complaints of left ear pain by the Veteran and the Veteran's in-service audiograms. The examiner should then:

Provide an opinion, with supporting clinical rationale, as to whether any left ear hearing loss is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service.  The examiner should address the Veteran's in-service complaints of left ear pain, his in-service audiograms, and his service-connected right ear hearing loss.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


